Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc.  Correction is required.  See MPEP § 608.01(b).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the “that of the inner fin spacer” in line 18 is unclear because it is unsure what ‘that’ indicates. Examiner recommends amending the limitations as “[[that]] a dielectric constant of the inner fin spacer”.

Regarding claim 9, the claim recites the limitation “the same level” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 2-10, because of their dependency on claim 1, these claims are also objected for the reasons set forth above with respect to claim 1.

Regarding claim 11, the “that of the inner fin spacer” in line 9 is unclear because it is unsure what ‘that’ indicates. Examiner recommends amending the limitations as “[[that]] a dielectric constant of the inner fin spacer”.

Regarding claim 14, the claim recites the limitation “the same level” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 12-15, because of their dependency on claim 11, these claims are also objected for the reasons set forth above with respect to claim 11.

Regarding claim 16, the “that of the inner fin spacer” in line 13 is unclear because it is unsure what ‘that’ indicates. Examiner recommends amending the limitations as “[[that]] a dielectric constant of the inner fin spacer”.

Regarding claim 20, the claim recites the limitation “the same level” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 17-20, because of their dependency on claim 16, these claims are also objected for the reasons set forth above with respect to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (US 20190245076).

Regarding claim 1. Fig 6 (top plane view) and Fig 7A (partial view) of Seong discloses A semiconductor device 20, comprising:
a first active pattern 122 on a substrate 110, wherein the first active pattern comprises a first active fin 122 (left) and a second active fin 122 (right), which are adjacent to each other in a first direction (horizontal direction);
a device isolation layer 130 defining the first active pattern (Fig 6/Fig 7A);
a gate electrode (GL) crossing the first active pattern;
a first source/drain pattern 166 (left) and a second source/drain pattern 166 (right) provided on the first active fin and the second active fin, respectively (Fig 7A);
an inner fin spacer 146 ([0108]: SiON) interposed between the first and second source/drain patterns; and
a buffer layer 170 ([0066]: nitride; then [0048]: nitride such as silicon nitride; Thus 170 being silicon nitride) provided on the device isolation layer between the first and second active fins (Fig 7A),
wherein the inner fin spacer comprises:
a first inner spacer portion (the vertical portion 146 in contact with left 166) contacting the first source/drain pattern (Fig 7A);
a second inner spacer portion (the vertical portion 146 in contact with right 166) contacting the second source/drain pattern (Fig 7A); and
an inner extended portion (the horizontal portion of 146 between the first and second inner portions) extending from the first and second inner spacer portions (Fig 7A), 
wherein the inner extended portion is between the first and second active fins (Fig 7A),
wherein the buffer layer has a dielectric constant higher than that of the inner fin spacer (170 is made of silicon nitride which has 7.51, 130 is made of silicon oxynitride which has 3.52).

Regarding claim 2. Seong discloses The semiconductor device of claim 1, wherein the buffer layer is located on the inner extended portion and is interposed between the first and second inner spacer portions (Fig 7A).

Regarding claim 11. Fig 6 (top plane view) and Fig 7A (partial view) of Seong discloses A semiconductor device 20, comprising:
a substrate 110 having a first active fin 122 (left) and a second active fin 122 (right), which are spaced apart from each other in a first direction (Fig 7A);
a device isolation layer 130 defining the first and second active fins (Fig 6/Fig 7A);
a gate electrode (GL) extended in the first direction to cross the first and second active fins (Fig 6);
first and 166 (left) second 166 (right) source/drain patterns respectively provided in upper portions of the first and second active fins (Fig 7A), and 
wherein each of the first source/drain pattern and the second source/drain pattern comprises a first portion (166L) and a second portion (166U) on the first portion;
an inner fin spacer 146 ([0108]: SiON) interposed between the first and second source/drain patterns and in contact with a first side surface of the first portion of each of the first and second source/drain patterns (Fig 7A); and
a buffer layer 170 ([0066]: nitride; then [0048]: nitride such as silicon nitride; Thus 170 being silicon nitride) provided on the inner fin spacer (Fig 7A),
wherein the buffer layer has a dielectric constant higher than that of the inner fin spacer (170 is made of silicon nitride which has 7.5, 130 is made of silicon oxynitride which has 3.5; note that see the claim 1 for an additional support of each constants).

Regarding claim 12. Seong discloses The semiconductor device of claim 11, wherein the inner fin spacer comprises:
a first inner spacer portion (the vertical portion 146 in contact with left 166) in contact with the first side surface of the first source/drain pattern (Fig 7A);
a second inner spacer portion (the vertical portion 146 in contact with right 166) in contact with the first side surface of the second source/drain pattern (Fig 7A); and
an inner extended portion (the horizontal portion of 146 between the first and second inner portions) extending from the first and second inner spacer portions (Fig 7A),
wherein the inner extended portion is between the first and second active fins (Fig 7A),
wherein the buffer layer is located on the inner extended portion and is interposed between the first and second inner spacer portions (Fig 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 20190245076).

Regarding claim 10. Seong discloses The semiconductor device of claim 1 except wherein the buffer layer comprises aluminum oxide and has a thickness of about 1 nm to about 50 nm.
However, the ordinary artisan would have recognized the thickness range to be a result effective variable affecting to provide proper thickness of buffer layer for protection of transistor.  Thus, it would have been obvious that Seong’s buffer layer within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed thickness range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).


Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an active contact provided to penetrate the interlayer insulating layer and coupled to at least one of the first source/drain pattern or the second source/drain pattern; a silicide pattern interposed between the active contact and the at least one of the first source/drain pattern or the second source/drain pattern; a first metal layer provided on the interlayer insulating layer and electrically connected to the active contact and the gate contact; and a second metal layer provided on the first metal layer and electrically connected to the first metal layer”.

Claims 3-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 112(b) rejection and then rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first side surface is adjacent to the device isolation layer between the first and second active fins, and the second side surface is opposite to the first side surface in the first direction, and a largest width of the first portion in the first direction is smaller than a largest width of the second portion in the first direction”.

Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “each of the first and second inner spacer portions has a bottommost portion and a topmost portion wider than the bottommost portion”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an outer fin spacer that is in contact with a second side surface opposite to the first side surface of the first source/drain pattern, each of the first and second inner spacer portions has a bottommost portion and a topmost portion wider than the bottommost portion, and a topmost portion of the outer fin spacer has a width larger than that of a bottommost portion of the outer fin spacer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kim (US 20010045666): paragraph [0007], 
        2 Kim (US 20010051423): paragraph [0021]